Exhibit 10(j)(iv)

AMENDMENT NO. 5 TO SCHEDULE A TO EXHIBIT (10)(j)

Amendment No. 5

To

Schedule A to Exhibit (10)(j)

January 29, 2008

The following table sets forth the name of each current director of Potlatch
Corporation who has executed the Indemnification Agreement filed as Exhibit
(10)(j):

 

Name of Director      Date Agreement Executed Michael J. Covey      February 6,
2006 Boh A. Dickey      August 7, 2000 William L. Driscoll      January 1, 2004
Ruth Ann M. Gillis      November 1, 2003 Jerome C. Knoll      December 31, 2001
John S. Moody      September 16, 2006 Lawrence S. Peiros      February 1, 2003
Gregory L. Quesnel      September 15, 2000 Michael T. Riordan      January 1,
2003 Judith M. Runstad      March 9, 1999 William T. Weyerhaeuser      February
22, 1990